DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of Claims
Claims 1-4 and 6-23 are pending in the application.  Claim 5 has been cancelled.
Amendments to claims 1, 20 and 23, filed on 7/29/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corner et al. (US 2006/0084337) in view of Gardner et al. (US 2003/0092598 A1).

Regarding claims 1, 3, 6-16 and 22-23, Corner et al. (“Corner”) teaches a flame resistant fabric (outer shell fabrics, Abstract) comprising: a plurality of spun yarns (such as body yarns 206 of fabric 200 comprising spun yarns, [0021] and [0014]) comprising a plurality of inherently flame resistant fibers, such as a blend of para-aramid fibers, meta-aramid fibers, and PBO fibers (Abstract and [0015]).

Corner does not explicitly disclose a finish comprising a polymeric abrasion resistance aid, a hydrophobic component, and a cross-linking agent.

However, Gardner et al. (“Gardner”) teaches formaldehyde-free durable press finished textiles having cross-linked polymaleate finishes (Abstract).  Gardner teaches that the finishing bath compositions may optionally include additional ingredients to enhance the characteristics of the final finished textile, wherein such ingredients are typically selected from wetting agents, brighteners, softening agents, stain repellant agents, color enhancing agents, anti-abrasion additives, water repellency agents, UV absorbing agents and fire retarding agents ([0033]). Gardner teaches that anti-abrasion additives useful are typically selected from polymers such as polyacrylates and polyurethanes, wherein commercially available materials are selected from DICRYLAN® (among others) (0053]).  Gardner also teaches hydrophobic finishes for water repellency ([0057]; also see [0051]).  Gardner further teaches cross-linking agents comprising derivatives of maleic acid ([0013]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the flame resistant fabric of Corner with a finish comprising anti-abrasion additives such as polyacrylates, polyurethanes and DICRYLAN®, with hydrophobic finishes and with a cross-linking agent, in order to impart or improve abrasion resistance, water and soil repellency, and durable press properties of the fabrics, as suggested by Gardner (Abstract, [0013], [0033], [0051], [0057], [0105] and [0117]).   

With regard to the claimed limitation, “wherein the fabric has improved resistance to surface abrasion and/or pilling over a fabric not treated with the finish,” Gardner teaches that compositions of the invention deliver superior results in benefits areas, Gardner includes anti-abrasion/abrasion resistance in the list of benefits ([0105]).  Gardner also teaches that the loss of anti-abrasion properties of the invention is less than that found after treatment with formaldehyde ([0117]).

With regard to the claimed abrasion resistance properties, the examiner notes that Applicant has provided at paragraphs [0032], [0044] and page 15, Table 1 of the Specification specific structural examples, which provide the structure and properties claimed.  Thus, the Examiner finds that the structure of modified Corner discussed above makes obvious the structure claimed.  Specifically, the 60/20/20 blend of KEVLAR, NOMEX and ZYLON formed as a two-end rip stop fabric with a fabric weight of 7.5 osy, as taught by Corner in paragraph [0027], is the same as or substantially similar to Fabric 4 in Table 1 of the Specification.  Further, Gardner’s teaching of anti-abrasion additives such as polyacrylates, polyurethanes and DICRYLAN® is the same as or substantially similar to the polymer abrasion resistance aids described in paragraph [0041] of the Specification.  Thus, it is the position of the Office that the composition of modified Corner would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the fabric taught by modified Corner to have the claimed properties.  


Regarding claims 2 and 20, as noted above Gardner teaches durable press finishes (Abstract, [0013] and [0093]).  Gardner also teaches antibacterial agents ([0054]-[0055]).

Regarding claim 4, Gardner teaches that examples of chlorine scavengers useful in the invention include amines, preferably primary and secondary amines, including primary and secondary fatty amines, and alkanolamines; and salts of such amines ([0048]).

Regarding claim 17, Corner teaches a rip stop weave, plain weave or twill weave ([0014]). 

Regarding claim 18, Corner teaches a fabric having weights of about 5 to about 10 osy, such as a 60/20/20 blend having a weight of 7.5 osy [0025]).

Regarding claim 19, Corner teaches that an outer shell fabric can be used in the construction of a garment (Fig. 1 and [0014]).

Regarding claim 21, Gardner teaches aminoplast resins such as melamine formaldehyde, e.g., tetramethylol melamines, and pentamethylol melamines ([0093]).




Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Corner et al. (US 2006/0084337) in view of Gardner et al. (US 2003/0092598 A1), as applied to claim 1 above, further in view of Ezaki (JP 2003/166173 A).

Regarding claim 4, modified Corner remains as applied above.

In the event that modified Corner is found not to teach wherein the finish further comprises at least one of an alkoxylated fatty amine or derivative thereof, an N-methylol stearamide, or combinations thereof, Ezaki is relied upon as applied below.

Ezaki teaches oil-repellent coating agents such as N-methylol stearamide and the like ([0040]).  Ezaki also teaches antistatic agents such as polyoxyethylene alkylamine fatty acid ester ([0045]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the fabrics and/or finish of modified Corner with N-methylol stearamide and/or polyoxyethylene alkylamine fatty acid ester in order to impart oil-repellent and anti-static properties to the fabrics for use in protective clothing (Abstract and [0040]).

Response to Arguments

Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Corner is directed to an outer shell fabric that includes inherently flame resistant fibers, and that Gardner, however, is directed to cellulosic fibers that are not flame resistant.  Applicant further contends that Gardner's finishes, which are designed to impart shrink-resistance and wrinkle-free properties to cellulosic textiles (see, for example, paragraph [0002] of Gardner), would not readily be applied to flame resistant fibers, as required by the present claims.

Regarding this contention, the examiner notes that the fabric of Corner is not limited to inherently flame resistant fibers and instead may also comprise non-inherently flame resistant materials such as cellulosic fibers ([0019]).  In addition, the examiner notes it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gardner and Corner are both in applicant’s field of endeavor because Corner is directed to an outer shell fabric for use in firefighter turnout gear (Abstract), and Gardner is directed to finishes for textiles, wherein the finishes may comprise fire retarding agents ([0033] of Gardner).  Gardner and Corner are also both reasonably pertinent to the particular problem with which the applicant was concerned, as they are both directed to fabrics that are provided with abrasion resistance (e.g. Table 1 and [0036] of Corner; and [0052]-[0053], [0105] and [0116]-0118] of Gardner).

Contention (2): Applicant contends the following: “Gardner's finish requires some level of flammability for use of the finish. Gardner describes a textile pre-treatment process that is performed, including preparing its fabric by singeing, i.e., "using a flame to burn away fibers and fuzz protruding from the fabric surface." See Gardner, paragraph [0089]. One of ordinary skill in the art would be deterred from combining Comer's fibers -which are flame resistant and thus not capable of being pretreated according to Gamer's method- with Gardner's finish, which is designed for non-flame resistant fibers.”

Regarding this contention, the examiner notes that although Gardner teaches optional preparation techniques such as singeing, Gardner does not require these techniques ([0089]).  The examiner also notes that Gardner does not limit the materials of the textiles to which the finishes may be applied (e.g. claim 1).


Contention (3): Applicant contends the following: “As outlined above, the finishes of Gardner are focused on imparting shrink- and wrinkle-resistance properties to its substrates and merely provides a brief mention of anti-abrasion additives in a laundry list of possible components. However, Gardner is clear that its formulation is unsuitable for providing improved abrasion resistance, as obtained for substrates treated with the finish recited in the present claims.”

Regarding this contention, the examiner notes that Gardner teaches about ten types of anti-abrasion additives that may be included in the finish, as well three examples of commercially available anti-abrasion additives.  Thus, the examiner contends that Gardner does not teach a laundry list of possible components.  Gardner also identifies anti-abrasion/abrasion resistance as being an area in which finish compositions of the invention deliver superior results for the finished textiles ([0105]).   The examiner also notes that Gardner does not limit the materials of the textiles to which the finishes may be applied (e.g. claim 1).  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789